Citation Nr: 0730992	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1971 to 
August 1973.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied claims for service connection for 
tinnitus, bilateral hearing loss, and a bilateral ankle 
condition.  

In March 2005, the veteran requested a personal hearing with 
a Decision Review Officer (DRO); in lieu of the hearing, an 
informal conference with a DRO was held at the RO in July 
2005.  Following this conference and a VA examination, the RO 
issued a Statement of the Case (SOC) in August 2005, again 
denying the veteran's claims.  

The veteran requested a second personal hearing with a DRO in 
December 2005, which the RO scheduled for February 2006.  At 
that time, a second informal conference was held, at which 
the veteran withdrew his claim of service connection for 
bilateral ankle disability.  The veteran appears to have been 
satisfied with the informal conferences in lieu of personal 
hearings.

Following the issuance of a Supplemental Statement of the 
Case (SSOC) in March 2006, in which the veteran's claims were 
again denied, the veteran requested a hearing before the 
Board and was notified by letter in July and August 2006 of 
the hearing date scheduled for September 26, 2006. The 
veteran failed to report for this hearing, however, and 
provided no explanation for his failure to appear.  His 
hearing request is therefore deemed withdrawn.  38 C.F.R. § 
20.704(d) (2007).




FINDINGS OF FACT

Neither tinnitus nor hearing loss is attributable to the 
veteran's military service; sensorineural hearing loss was 
not manifested within a year of the veteran's separation from 
active military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a November 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Although notice 
regarding effective dates and rating criteria provisions was 
not timely provided, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), the RO did notify the veteran of 
effective date and rating criteria pursuant to 
Dingess/Hartman in March 2006, and further issued an SSOC 
incorporating the notification letter in May 2006.  In the 
Statement of Accredited Representative in Appealed Case 
submitted by the veteran's representative in July 2006, the 
representative acknowledged the receipt of the 
Dingess/Hartman letter and raised no objection to the 
sufficiency of notice therein provided. Thus, the Board does 
not now have such issues of timely notification before it, 
and a remand for additional notification on these questions 
is not necessary.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service medical records are associated with the 
claims file.  Although the veteran did not undergo a VA 
examination prior to the issuance of the initial rating 
decision in February 2005, he was provided an examination in 
August 2005 upon requesting examination in his Notice of 
Disagreement.  At this examination, the examining physician 
did not review the veteran's claims file but did conduct 
audiometric testing of the veteran's hearing.

After the initial VA examination, the RO issued an SOC again 
denying the veteran's claims.  In response to the first 
informal conference, the RO scheduled a second VA examination 
for the veteran and specifically requested that the examining 
physician opine as to whether the veteran's claimed 
disabilities were the result of noise exposure during his 
service.  Although the veteran did not receive a second 
physical evaluation, the examining physician reviewed the 
veteran's claims file as well as notes from the initial 
examination in conducting the second evaluation, which was 
completed in March 2006.  This examination includes a medical 
nexus opinion concerning the veteran's claimed disabilities 
and service.  

As noted above, the veteran's service medical records are 
associated with the veteran's file, and the VA examiner 
reviewed these records during the second examination provided 
to the veteran.  Neither the veteran nor his representative 
has alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  The 
veteran has in fact stated that no private medical records 
are available relating to his claimed disabilities.  
Therefore, the Board finds nothing in this case that would 
demonstrate that the essential fairness of the adjudication 
of the veteran's claims has been affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the veteran's representative 
identified in a December 2004 letter a Social Security Award 
Letter, which he claims to have submitted "as a Declaration 
of Status of Dependents."  Although no Social Security Award 
Letter or other documentation from the Social Security 
Administration is present in the veteran's claims file, the 
file does contain a VA Form 21-686C, Declaration of Status of 
Dependents, which appears to have been submitted with the 
representative's December 2004 letter.  There is no 
indication anywhere else in the claims file that the veteran 
is currently receiving Social Security benefits or that there 
are Social Security records for the veteran, nor has the 
veteran or his representative raised the issue of missing 
records.  The Board is thus satisfied that the representative 
intended to identify the Form 21-686C in his letter, rather 
than a Social Security Award Letter, and that there are no 
extant Social Security records that the VA need obtain for 
purposes of the veteran's current claims.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's DD-Form 214 (Certificate of Release or 
Discharge from Active Service) reflects his military 
occupational specialty (MOS) as "GenWhseMan," or General 
Warehouseman.  With respect to in-service noise exposure, the 
veteran reported in his application for benefits (VA Form 21-
526) the following: 

While in the Marine Corps I was exposed 
to significant acoustic trauma from 
diesel trucks, as well as in the motor 
pool.  The noise was tremendous, and I 
began to have a ringing in my ear while 
on active duty that has continued to this 
date.  I also have a hearing loss that I 
feel is due to my period of active 
military service. 

The veteran has not contended that he was diagnosed or 
actually treated in service for tinnitus or hearing loss.  He 
has stated, to the contrary, that he never reported the 
ringing in his ears while in service, even though he 
allegedly began experiencing symptoms of tinnitus during that 
time.  The Board notes that with respect to hearing loss, 
notwithstanding the lack of any diagnosis or treatment in 
service, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

A review of the veteran's service medical records reflects no 
indication that the veteran reported any hearing loss or 
ringing in his ears to medical personnel at any point during 
service.  During a separation medical examination in August 
1973, an  audiological examination revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
15
5
10
10
10


The relevant post-service medical evidence reflects a finding 
of "diminished" hearing and a perforated tympanic membrane 
in the veteran's right ear during an annual wellness 
evaluation at a VA medical center in February 2002.  There is 
no evidence, however, that this hearing loss was related to 
the veteran's service, or that the veteran claimed such a 
connection at the time of the examination.  Further, 
documentation in the claims file of the veteran's later VA 
medical center visits reveal no report to the veteran's 
treating physicians of hearing loss or tinnitus, and the 
examining physician at a December 2005 evaluation noted in 
particular that the veteran's ears were "within normal 
limits."

The post-service medical evidence also contains a report of 
the veteran's August 2005 VA examination, which documents the 
examiner's consideration of the veteran's reported history of 
noise exposure during and after service.  In particular, the 
veteran reported that while in the Marine Corps he had been 
exposed to noise as a truck driver.  He denied occupational 
or recreational noise exposure since separation from active 
service.  Furthermore, at this examination, the veteran 
denied suffering from hearing loss or ringing in the ears.  
Following audiological examination, the examiner's diagnosis 
was mild high frequency sensorineural hearing loss in the 
right ear and normal to mild high frequency sensorineural 
hearing loss in the left ear.  The examiner opined that 
taking into account these facts, and considering the 
veteran's statement at the examination that he did not suffer 
from ringing in the ears, it was "not as likely as not" 
that the veteran's tinnitus was related to military service. 
The examiner did not opine as to the veteran's hearing loss 
at this examination. 

Pursuant to an informal conference, the RO ordered a medical 
opinion relative to the veteran's claimed hearing loss and 
tinnitus.  The veteran was not examined again, but the 
examiner did conduct a thorough review of the veteran's 
entire claims file as well as the notes from the prior VA 
examination.  The examiner noted that a review of the 
veteran's claims file revealed no evidence of tinnitus or 
hearing loss at the time of the veteran's separation from 
service.  The examiner further pointed out that the veteran 
had denied ringing in his ears at the time of the VA 
examination in August 2005.  The examiner opined that taking 
into account these facts, and given that the veteran's 
hearing was within normal limits at the time of his 
separation, it was "not at least as likely as not" that 
either the veteran's current high frequency sensorineural 
hearing loss or his claimed tinnitus was related to military 
service.  

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion on the relationship between the veteran's current 
tinnitus or hearing loss and his period of service was to the 
effect that the veteran's tinnitus and hearing loss were both 
not related to service.  There is absent from the record 
competent medical evidence linking any current tinnitus or 
hearing loss to the veteran's period of service, or to a 
period within one year of service.  No medical professional 
provides findings or opinions to that effect, and neither the 
veteran nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  In 
this case, there is no record that the veteran has reported 
any hearing loss to any medical professional before the 
filing of the current claim, and there is a lack of any 
medical evidence demonstrating that his current loss of 
hearing acuity is related to military service.  See 38 C.F.R. 
§§ 3.307, 3.309.  

As noted above, the veteran has reported that he first 
experienced tinnitus in service.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing tinnitus either in 
service or after service).  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 
362 (2005).  However, he is not competent to say that any 
loss of hearing acuity or tinnitus experienced in service was 
a result of acoustic trauma or was of a chronic nature to 
which current disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
however, the veteran has acknowledged that he did not 
complain about tinnitus either during service or at his 
examination pursuant to his release from active duty.  There 
is also no record that, before the filing of the current 
claim, the veteran complained of tinnitus to any medical 
professional at any time since his separation from service.  
The Board also finds compelling that, at his August 2005 VA 
examination, the examiner reported that the veteran denied 
suffering from tinnitus.

The veteran contends that he did not deny symptoms of 
tinnitus to the VA examiner in August 2005 and was in fact 
never asked whether he suffered from the condition.  The 
veteran's representative further argues that the examiner's 
statement concerning the veteran's tinnitus means not that 
the veteran does not suffer from tinnitus but that the 
condition does not affect the veteran in the same way as a 
physical disability would.  The Board finds compelling, 
however, that the VA examiner had the veteran's entire claims 
file at his disposal at the time of the review in March 2006.  
In making his determination as to the service connection of 
the veteran's claimed disability, then, the examiner reviewed 
not only the veteran's statements during the physical 
examination but also his claim of tinnitus and supporting 
statements made on both his initial application for benefits 
and his appeals.  The examiner's statements that the veteran 
"has no problem with ringing ears" and "denies having 
tinnitus," the Board finds, thus speak not to whether the 
claimed tinnitus would affect the veteran as a physical 
disability would but to the examiner's medical opinion as to 
whether the veteran suffers from the condition at all.

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of medical nexus with respect to 
any relationship between the veteran's current disability and 
his active military service.  In so finding, the Board 
reiterates that the VA examiner's opinion was based on a 
review of the claims file, the veteran's reported history, 
and a clinical evaluation.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the veteran's contention that he 
does not remember receiving an audiology test at the time of 
his separation from active service in August 1973.  In this 
case, however, the veteran's service medical records clearly 
reflect that audiological testing was performed at the time 
of his separation from service.  

Under these circumstances, the claims for service connection 
for tinnitus and for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for tinnitus is denied.

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


